Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27, 29, 30, 31, 32, 34, are objected to because of the following informalities: at the end of claims 29, 30, insert a period at the end of the claim after the word “database”; and for claim 27, delete the comma and insert a period to mark the end of the claim.  
Claims 31, 32, 34, one period is need to mark the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Improving QPF by blending techniques at the Meteorological Service of Catalonia by Atencia et al.).
Regarding claims 1, 7, 13, 19, 25, 26-27, Atencia et al. disclose a method and system for processing an ensemble of forecasts, comprising: obtaining, from a data source (observational data assimilation), at least a first weather parameter forecast, encoding the first weather parameter forecast as a first weather forecast within a current cadence instance, using a second weather forecast comprising at least a second weather parameter forecast, executing, with a processor, forecast blending instructions to blend the first and second weather parameter forecasts to produce a blended weather forecast, (See abstract)and with the processor, storing the blended weather forecast in a memory in association with a cadence instance (See page 1 introduction paragraph for the blending of historical weather forecast; and page 1 left column for the use of radar forecast; page 2 left column paragraph 3). However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Atencia et al. by storing the forecast in a memory in association with a cadence instance (such as precipitation) in order to improve the meteorological service.  
using the blended weather forecast in a weather product;  wherein the blending is based at least in part based upon a first skill metric associated with the first forecast and a second skill metric associated with the second forecast; including using the blended weather forecast in a weather product; including calculating the second weather forecast; including reading the second forecast from a forecast data source (See page 1; beginning of page 4 shows the use of a processor and obviously memory);  calculating, with the processor, a bias between the forecast and historical data; adding or subtracting the calculated bias to a current forecast in order to adjust one or more forecast weather parameters; wherein the plurality of past states of physical weather parameters are associated with a storm track; wherein the plurality of past states of physical weather parameters are associated with a storm intensity profile; wherein the plurality of past states of physical weather parameters are associated with calculated weather data (See page 4 for model correction for correcting errors).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661